FILED
                             NOT FOR PUBLICATION                             MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEKSANDAR ETEMOVIC,                              No. 08-71243

               Petitioner,                        Agency No. A020-659-137

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Aleksandar Etemovic, a native of the former Yugoslavia and citizen of

Serbia, petitions for review of the Board of Immigration Appeals’ order dismissing

his appeal from the immigration judge’s decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

and review for substantial evidence factual findings, Zehatye v. Gonzalez, 453 F.3d

1182, 1185 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that changes in the former

Yugoslavia since Etemovic last entered the United States materially affect his

eligibility for asylum or that he filed his application within a reasonable time after

any changes occurred. See 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479

F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, we deny the petition

as to Etemovic’s asylum claim.

      Substantial evidence supports the agency’s denial of withholding of removal

because Etemovic did not establish a clear probability of persecution on account of

his mixed Serbian/Albanian ethnicity or because he would be perceived as an

American or pro-Western. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution too speculative). Further, we reject

Etemovic’s contention that the agency erred in its analysis of his withholding of

removal claim because the record does not compel the conclusion that there is a

pattern or practice of persecution of people similarly situated to him. See Wakkary




                                           2                                     08-71243
v. Holder, 558 F.3d 1049, 1061-62 (9th Cir. 2009). Accordingly, Etemovic’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Etemovic failed to establish a likelihood of torture in Serbia. See 8 C.F.R.

§§ 1208.16(c)(2), (3); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th

Cir. 2010).

      Etemovic’s contention that the agency did not consider the evidence fails,

because he has not overcome the presumption the agency reviewed the record. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      Finally, Etemovic’s claim that the agency erred because it did not explain its

conclusions fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-71243